


110 HR 3719 IH: To prohibit implementation of a guidance letter proposing

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3719
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Ms. Castor introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit implementation of a guidance letter proposing
		  rules relating to the Federal-State financial partnerships under Medicaid and
		  the State Children’s Health Insurance Program.
	
	
		1.Prohibition on implementation
			 of a guidance letter proposing rules relating to the Federal-State financial
			 partnerships under Medicaid and SCHIP
			(a)FindingsCongress
			 makes the following findings:
				(1)The August 17,
			 2007, letter to State Health Officials from the Director of the Center for
			 Medicaid and State Operations in the Centers for Medicare & Medicaid
			 Services would significantly change the Federal-State financial partnership
			 under the Medicaid and the State Children's Health Insurance Programs
			 by—
					(A)limiting SCHIP
			 eligibility to children in families with incomes greater than 250 percent of
			 the poverty level by requiring States to demonstrate that they have
			 enrolled at least 95 percent of children in the state below 200% of the
			 Federal poverty level;
					(B)establishing a
			 minimum of a one year period of uninsurance for individuals in families with
			 incomes greater than 250 percent of the poverty level;
					(C)imposing
			 co-payments and premiums similar to the cost of private health insurance on
			 middle-income families;
					(D)imposing
			 regulations that insure children in families with annual incomes greater than
			 250 percent of the poverty level must prove that the number of children in the
			 target population insured through private employers has not decreased by more
			 than two percentage points over the prior five-year period; and
					(E)requiring States
			 to adopt policies preventing employers from changing dependent-coverage
			 policies that would favor a shift to public coverage.
					(2)Permitting the
			 proposed policy to take effect will have a negative impact for States,
			 particularly States with Medicaid or State Children's Health Insurance Programs
			 operating under financing arrangements that would be affected by such policy
			 and that have been approved by the Secretary of Health and Human Services
			 through the section 1115 waiver process.
				(b)Prohibition on
			 implementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not apply any requirement
			 under the letter referred to in subsection (a), or any similar requirement, to
			 any State health plan amendment or waiver expanding the income eligibility
			 level for children under the State children’s health insurance program under
			 title XXI of the Social Security Act.
			
